In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-3261

ROBIN JOHAL,
                                               Plaintiff-Appellant,

                                 v.

LITTLE LADY FOODS, INC.,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 02 C 8481—Ronald A. Guzman, Judge.

                           ___________
 ARGUED SEPTEMBER 12, 2005—DECIDED JANUARY 17, 2006
                          ____________



  Before COFFEY, EASTERBROOK, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Robin Johal, who was born
Rabinder Sandhu in India in 1952, emigrated to the United
States when she was a teenager. By all accounts, she did
quite well once she got here, graduating with a B.S. degree
in food science and technology from the University of
Washington in 1977. She and her husband, Paul Johal,
have three children, and the oldest is a student at the
University of Chicago’s medical school. But to this nice
story, a little unpleasantness in the workplace—at least she
2                                               No. 04-3261

thinks so—has emerged. And that unpleasantness gives rise
to this case.
  Robin Johal was employed in several positions by Little
Lady Foods, Inc., (LLF) from 1992 until she was discharged
in 2001. She was originally hired as manager of quality
assurance but also fulfilled the responsibilities of the
company’s lead research and development position during
several periods when that position was vacant. After a
reorganization in 2000, Johal was offered her choice of
managing either the quality assurance department or the
research and development department. She chose the R&D
job.
  That same year, LLF began a period of rapid growth and
change due primarily to the acquisition of a major new
client, H.J. Heinz. Up until that time, the company was
fairly small, generally making pizza crusts and pizzas for
its own brand, Bravissimo. Now, with a bigger fish to fry,
LLF started receiving complaints from Heinz about Johal’s
performance. As they continued to grapple with the chal-
lenges of meeting the more sophisticated requirements of
the Heinz account as well as some related problems with
the U.S. Department of Agriculture, LLF’s top executives
considered further reorganization. In April 2001, the
company hired a new director of technical services, and
Johal was told she would report to this new director. The
company also determined that it needed to hire a corporate
chef with formal culinary training. During this period,
company president John Geocaris received complaints about
Johal from her new supervisor as well as from other
employees.
  In July 2001, LLF decided to eliminate Johal’s position as
manager of research and development and to distribute the
responsibilities of that position among the corporate chef,
the director of technical services, and the lead research and
development technician. That same month, Geocaris
No. 04-3261                                                  3

discharged Johal based on her job performance and the
elimination of her position.
  In the district court, Johal alleged discrimination on the
basis of race, color, national origin, and sex in violation of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq., and discrimination on the basis of age in violation of
the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq. In a thorough, 36-page opinion, the
district court (Judge Ronald A. Guzman) found no genuine
issues of material fact and granted the defendant’s motion
for summary judgment on all counts. Johal appeals, and our
review, as usual, is de novo. Merrill v. Trump Indiana, Inc.,
320 F.3d 729, 731 (7th Cir. 2003).
  In her appeal, Johal gives up her allegations of age and
sex discrimination. Describing herself as “an American of
Asian descent,” she now limits her claims to discrimination
based on race, color, and national origin (though sometimes
seeming to conflate two or more of these protected classes).
From a rather discursive brief, we discern two primary
arguments under the “indirect” burden-shifting test for
discrimination explained in McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802 (1973), as that test was modified
by the mini-reduction-in-force situation we recognized in
Michas v. Health Cost Controls of Illinois, Inc., 209 F.3d
687, 693 (7th Cir. 2000). Under this approach, a plaintiff
must establish a prima facie case of discrimination by
showing that (1) she is a member of a protected class, (2)
she was performing her job satisfactorily, (3) she suffered a
materially adverse employment action, and (4) her job
duties were absorbed by employees who were not members
of her protected class. The burden of production then shifts
to the defendant to show legitimate, nondiscriminatory
reasons for its actions. Finally, the burden shifts back to the
plaintiff to attempt to show that the defendant’s stated
reasons are pretextual.
4                                                No. 04-3261

  First, Johal argues in various ways that her job perfor-
mance was satisfactory. She cites a “discretionary bonus” of
$3,500 she was given at the time of her discharge. However,
she provides no evidence about the basis for the bonus or
how it was supposedly tied to her performance. We cannot
endorse Johal’s belief that “[w]hen an employer pays a
discretionary bonus to an employee at the time of firing
that employee, the logical inference is that the employee
was meeting the legitimate expectations of the employer at
the time of the firing.” Since it was offered in the context of
an exit meeting with the company president, the bonus
looks as much like a form of severance pay as it does a
reward purportedly tied to job accomplishments.
  Johal reiterates arguments she made below that a written
performance review she received 6 months before her
discharge was “positive” in its “overall tenor.” But as Judge
Guzman correctly observed, “[w]hat matters in a discrimi-
natory discharge case is not the employee’s past perfor-
mance, but whether she was meeting the company’s
expectations at the time of her discharge.” See Cengr v.
Fusibond Piping Sys., Inc., 135 F.3d 445, 452-53 (7th Cir.
1998); Karazanos v. Navistar Int’l Transp. Corp., 948 F.2d
332, 336 (7th Cir. 1991). Moreover, both Johal’s duties and
supervision changed within the 6 months between her
review and her discharge.
  Second, Johal argues that one of the nondiscriminatory
reasons LLF cited for discharging her—that it had elimi-
nated her position—was pretextual. Specifically, she
contends that a genuine issue of material fact exists about
whether LLF eliminated her former position as R&D
manager. But the record does not support an inference of
pretext. It shows that the company’s business demands
were growing and changing and that Johal’s former respon-
sibilities were distributed among three other positions as
part of an overall restructuring of job functions and report-
ing lines. Moreover, it is not our role to question the wisdom
No. 04-3261                                                   5

of a company’s decisions on how to run its business, only to
assure that such decisions are not intended to provide cover
for illegal discrimination. Kariotis v. Navistar Int’l Transp.
Corp., 131 F.3d 672, 676 (7th Cir. 1997). We find no basis
for Johal’s claim that the elimination of her position was
pretext for a discriminatory discharge.
  Johal also presents a collection of arguments under the
“direct” test for employment discrimination, under which
she must present circumstantial evidence that permits an
inference of discriminatory behavior by the employer. See
Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736 (7th Cir.
1994).
  First, she contends that the director of technical services
who was hired in April 2001, Paula Gerlat, should actually
be seen as her replacement. But Gerlat was hired in part to
supervise Johal, and since Johal never elicited record
evidence of Gerlat’s race, color, or national origin, we fail to
see how Gerlat’s hiring provides circumstantial evidence of
discrimination.
  Second, Johal discusses the racial composition of LLF’s
management ranks and urges us to infer from these “statis-
tics” that the company’s upper management is closed to
members of minority groups. But her brief does not rectify
the flaw that was fatal on this point in the district
court: the failure to provide any information about the
relative qualifications of the various upper managers who
were retained, hired, or demoted.
  Third, Johal says that no non-Caucasian has ever re-
ported directly to company president Geocaris. Leaving
aside the fact that, as a person born in India, Johal is
legally classified as a Caucasian, such conjecture without
more does not amount to circumstantial evidence of discrim-
ination.
  Fourth, Johal discerns circumstantial evidence of discrim-
ination in the way LLF distributed its stock appreciation
6                                               No. 04-3261

rights. But she does not address the district court’s finding
that her evidence on this point was incomplete and included
no comparison of the qualifications or duties of the employ-
ees who received the awards. Even acknowledging that on
summary judgment a court must draw reasonable infer-
ences in favor of the nonmoving party, Johal does not
provide enough substance to support her claim that the
company’s plan “discriminated against Johal in particular
and non-Caucasians in general based upon race, color, or
national origin.”
  Last, Johal points to what she says are inconsistencies
between Geocaris’s testimony in this case and various
corporate documents. But none of these “inconsistencies,” if
they can be so labeled, shed any real light on the key issue
of discriminatory intent.
  In the process of considering summary judgment, the
district court struck a number of paragraphs from Johal’s
statement of facts due to her failure to comply with the
requirements of Local Rule 56.1. On appeal, Johal attempts
to revive these building blocks of her case by claiming that
the district court considered facts beyond those in the
parties’ summary judgment papers and thus should have
considered “all available materials” rather than strictly
enforcing Rule 56.1. She also urges that Title VII plaintiffs
be cut some slack because “[i]t is not a burden on the
district court . . . to consider facts cited in a memorandum
[of law] with appropriate references,” even if those facts
should have come in through a Local Rule 56.1 statement.
Even assuming that admitting all Johal’s facts would
strengthen her legal case and create at least one genuine
issue of material fact—a proposition we seriously doubt—we
find no error in how the district judge handled the facts and
materials before him.
  Thus, we conclude that Johal has fallen short of showing
that the workplace unpleasantness about which she
No. 04-3261                                               7

complains was due to her “race, color, or national origin.”
Accordingly, the judgment of the district court is AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-17-06